PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/526,894
Filing Date: 30 Jul 2019
Appellant(s): Nutanix, Inc.



__________________
Paul S. Hunter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 6, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/25/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The cited references fail to teach “a versioned object” as recited in claim 1.
Appellant states (pp. 7) that Gerard does not teach the claimed “objects” as “collections of unstructured data that includes the object data and object metadata describing the object or the object data”, let alone the claimed “versioned objects”. Examiner respectfully disagrees.
Gerard teaches a class as a formalized definition of a set of like objects, with each object being an instance of a particular class (Gerard: 1:63-67). An object has attributes (i.e., unstructured data) defined by state data (i.e., object data) that determines how the object behaves. A new object is created with a unique object identity (i.e., object metadata), using which the object is accessed (Gerard: 5:29-39). Therefore, Gerard teaches the claimed limitations on objects.
Gerard teaches versioning of objects in a class as the processes and activities associated with modifying, updating, and tracking changes in objects of the class over a period of time (Gerard: 2:14-16). Right before the current version of an object (i.e., versioned object) is updated, a copy of the original object is made with the same state data, which becomes a new object (i.e., new versioned object) with a new object identity (Gerard: 2:17-27). Therefore, Gerard teaches the claimed limitations on versioned objects.

The cited reference fails to teach “update a pointer entry in a pointer from a first version identifier associated with a previous version of the versioned object to a second version identifier associated with the latest version” as recited in claim 1.
The instant specification defines a versioned object to include both object data and object metadata [0037]. In particular, the object metadata of a versioned object includes a pointer to the latest version of the object data (fig. 3, #324), which in turn includes a pointer entry containing a version identifier, e.g., (fig. 3, #322) [0052]. Modifying object data (fig. 3, #316) leads to creating a new version of object data (fig. 3, #318), together with updating the pointer (fig. 3, #324) in object metadata to point to the new version.
Examiner interprets this recited limitation to mean that a pointer is a composite natural key identifying or pointing to a versioned object consisting of a pair (object id, version id), part of the pointer – pointer entry – being a version id.
Gerard teaches various options in supporting versioned objects, one of which is option (Gerard: fig. 3, #340). A versioned object is updated by creating a copy of the object first, with a new object identity (i.e., versioned-object id) and a modified version identifier (Gerard: fig. 9, #810; 9:62-10:5); and then applying update to the copy of the object (Gerard: fig. 3, #340; 8:24-30), which becomes the latest version. A versioned-object id referencing (i.e., pointing to) the pre-update version must be replaced (i.e., updated) by a new versioned-object id in order to reference the post-update version (Gerard: fig. 9, #820, #822; 9:52-61, 10:11-13). In other words, Gerard modifies an object by creating a new version of the object containing a new versioned-object id and an updated version identifier. Notice that (Gerard: 10:11-13) should read “…reference 822 refers to object 510”.
Gerard’s versioned-object ids are surrogate keys that uniquely identify and reference versioned objects, rather than composite natural keys containing pointer entries; however, Wambler teaches two common ways of identifying and referencing objects: by natural keys and by surrogate keys, and there are pros and cons for each (Wambler: sec. 2).
Therefore, one having ordinary skill in the art would have found motivation to adopt the composite natural key of Wambler as pointer consisting of a pair (object id, version id), to replace the surrogate key versioned-object id of Gerard. When a versioned object is modified, the pointer in the metadata of the object is updated in the version id component of the pair (i.e., pointer entry) by replacing the old version id value (i.e., first version identifier) with the new version id value (i.e., second version identifier) while keeping the object id component of the pair unchanged, in order for the pointer to reference the latest version of the object.
	The drawing below helps illustrate Examiner’s Answer.

[AltContent: textbox (Gerard+Wambler Composite Key)][AltContent: textbox (Pointer Entry)][AltContent: textbox ()][AltContent: textbox (   Version N)][AltContent: textbox (OBJ)][AltContent: textbox (…)][AltContent: textbox ()][AltContent: textbox (   Version N)][AltContent: textbox (Q4gfjew5tHt0)][AltContent: textbox (Pointer)][AltContent: textbox (OBJN+1)][AltContent: textbox (OBJN)][AltContent: textbox (OBJ1)][AltContent: textbox (…)][AltContent: textbox (Pointer)][AltContent: textbox (Versions with Attributes)][AltContent: ][AltContent: rect][AltContent: textbox (Version ID)][AltContent: textbox (Object ID)][AltContent: textbox ()][AltContent: textbox (Version N+1)][AltContent: textbox (OBJ)][AltContent: ][AltContent: textbox (Claimed Invention)][AltContent: textbox (Gerard Surrogate Key)][AltContent: connector][AltContent: connector][AltContent: textbox (Versioned Object ID)][AltContent: textbox ()][AltContent: textbox (Version N+1)][AltContent: textbox (   G84aprtlu)][AltContent: ][AltContent: textbox ()][AltContent: textbox (    Version 1)][AltContent: textbox (rtL4dkbP9g)][AltContent: textbox (…)][AltContent: textbox ()][AltContent: textbox (   Version 1)][AltContent: textbox (OBJ)]
No further specific arguments are provided.

For the above reasons, it is believed that the rejections should be sustained.

Appeal Conference was held on Wednesday, 17-August-2022, at 10:30AM EST with Tony Mahmoudi and Zhengxi Liu. Agreement was reached to proceed to the Patent Trial and Appeal Board.


Respectfully submitted,
/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        
Conferees:
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163      


/ZHENGXI LIU/Primary Examiner                                                                                                                                                                                                                                                                                                                                                                                          



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.